DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both a “hollow container” and an “upper part”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one of said bins" in line 3 and “said bin being provided with an opening” in line 4.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce any bins.
Claim 1 recites the limitation "the pin of said second idle wheel" in lines 15 and 19.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a pin of the second idle wheel.
Claim 1 recites the limitation "the vertical position of said washing/rinsing head" in line 21.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a vertical position of the washing/rinsing head.
Claim 7 recites the limitation "said sleeve valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the claim does not introduce a sleeve valve.
Claim 1 recites the limitation “a horizontal electric axis adapted to slidably house the pin of said second idle wheel”.  The term “electric axis” is not defined and is unclear as it pertains to the structure of the claimed invention.  In general, an axis is defined as an imaginary line about which a body rotates or a fixed reference line for the measurement of coordinates. It is not clear how the term “electric” is intended to be applied to the axis.  Further, as an imaginary line, it is not clear how an axis would be adapted to slidably house a pin of an idle wheel.  Upon review of applicant’s disclosure as originally filed, it appears that an inner rail slidably houses a pin of the idle wheel to allow translation of the wheel.  For purposes of examination, the limitation will be read as an inner rail along a horizontal axis adapted to slidably house a pin of said second idle wheel. 
Claims 2-10 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reviewed prior art does not anticipate or fairly suggest a system for moving a washing/rinsing head as set forth in the pending claims.  The closest prior art of record is that of Qian et al. (CN 203389886) who teaches a cleaning device comprising a cleaning hose connected to a washing/rinsing head around first and second wheels used to lower the washing/rinsing head into a container for cleaning (see abstract). Qian does not teach an inner rail along a horizontal axis adapted to slidably house a pin of the second idle wheel and an electronic controller adapted to cause a pin of the second idle wheel to slide within an inner rail along the horizontal axis so as to control the vertical position of the washing/rinsing head in the washing/rinsing chamber through the sliding of the flexible tube on the first and second idle wheels, as required by the pending claims.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714